                  Case 19-12378-KBO              Doc 1070        Filed 05/27/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  TELEPHONIC HEARING ON MAY 28, 2020 AT 11:00 A.M. (ET)2

I.           MATTER GOING FORWARD

             1.    Debtors’ Motion for Entry of an Order Authorizing the Debtors to Enter into the
                   Third Dip Amendment [Date Filed: 5/26/20; Docket No. 1066].

                   Response Deadline:          Responses or objections may be raised at the hearing.

                   Responses Received:

                             A.      None.

                   Related Documents:

                             A.      Order Granting the Debtors’ Motion for an Expedited Hearing with
                                     Respect to the Motion for Entry of an Order Authorizing the Debtors
                                     to Enter into the Third Dip Amendment [Date Entered: 5/27/20;
                                     Docket No. 1068].

                             B.      Notice of Telephonic Hearing Regarding Debtors’ Motion for Entry
                                     of an Order Authorizing the Debtors to Enter into the Third Dip
                                     Amendment [Date Filed: 5/27/20; Docket No. 1069].

                   Status:           This matter is going forward.




1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2     Please note that the hearing will be held telephonically before the Honorable Karen B. Owens of the United
      States Bankruptcy Court for the District of Delaware. Any person who wishes to attend must contact
      COURTCALL, LLC at 866-582-6878.
          Case 19-12378-KBO   Doc 1070   Filed 05/27/20    Page 2 of 2




Dated: May 27, 2020            BAYARD, P.A.
       Wilmington, Delaware
                               /s/ Daniel N. Brogan
                               Erin R. Fay (No. 5268)
                               Daniel N. Brogan (No. 5723)
                               600 N. King Street, Suite 400
                               Wilmington, Delaware 19801
                               Telephone: (302) 655-5000
                               Facsimile: (302) 658-6395
                               E-mail:     efay@bayardlaw.com
                                           dbrogan@bayardlaw.com
                               - and -
                               James H.M. Sprayregen, P.C.
                               Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                               Gregory F. Pesce (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200
                               Email:         jsprayregen@kirkland.com
                                              rbennett@kirkland.com
                                              gregory.pesce@kirkland.com
                               - and -
                               Christopher Marcus, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900
                               Email:        cmarcus@kirkland.com

                               Co-Counsel to the Debtors and Debtors in Possession




                                     2
